Name: Commission Regulation (EEC) No 3053/85 of 31 October 1985 on the allocation of the second instalment of the Community tariff quota for frozen beef and veal
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  tariff policy
 Date Published: nan

 1 . 11 . 85 Official Journal of the European Communities No L 290/73 COMMISSION REGULATION (EEC) No 3053/85 of 31 October 1985 on the allocation of the second instalment of the Community tariff quota for frozen beef and veal Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 105/85 of 14 January 1985 opening, allocating and providing for the administration of a Community tariff quota for frozen beef and veal falling within subheading 02.01 A lib) of the Common Customs Tariff (1 985) ('), and in particular Article 2 (2) thereof, Whereas Regulation (EEC) No 105/85 specifies how the initial instalment, of 49 500 tonnes, should be allo ­ cated among the Member States ; whereas the second instalment, of 500 tonnes, should now be allocated ; Whereas Ireland was allocated only five tonnes from the initial instalment ; whereas it is advisable, in the light of the Irish processing industry's requirements in respect of the fourth quarter of 1985, to allocate the second instalment to Ireland : HAS ADOPTED THIS REGULATION : Article 1 The second instalment of the Community tariff quota which is referred to in Article 2 (2) of Regulation (EEC) No 105/85, and which totals 500 tonnes of frozen beef and veal falling within subheading 02.01 A II b) of the Common Customs Tariff, is hereby allo ­ cated to Ireland. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 31 October 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 14, 17 . 1 . 1985, p. 1 .